
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16.4


JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


[Name]
[Address]
[City, State ZIP]

        The Company grants to [Name] ("you" or "Grantee"), effective as of
February 4, 2011 (the "Grant Date"), a Non-Qualified Stock Option Award (the
"LTI Award") as described below, subject to the attached Company Plan and the
attached Appendix.

Non-Qualified Stock Option Award—see Terms of Non-Qualified Stock Option Award
attached as Appendix B Number of Option Shares Granted:   [Option shares] Option
or Exercise Price:   [Exercise Price] Expiration Date (7 year term):  
[Expiration Date] (must exercise before the Expiration Date)

        a.     Except as otherwise provided herein and/or in the Plan, the LTI
Award will become vested and no longer subject to restriction on the vesting
dates and in the amounts indicated below, provided that you have not experienced
a Termination of Affiliation. However, in the event that a vesting date occurs
on a day when the New York Stock Exchange is closed, then such vesting date will
occur on the next business day.

Date First Exercisable
  Percentage Vesting  

February 1, 2012

    25 %

February 1, 2013

    25 %

February 1, 2014

    25 %

February 1, 2015

    25 %

        b.     Notwithstanding the provisions of (a) above, if there is a Change
of Control, you have a Termination of Affiliation due to death or Disability, or
upon Retirement (as defined in the Plan), the LTI Award shall vest in full.
Except as provided above, in the event that you have a Termination of
Affiliation, any portion of the LTI Award that is unvested, and any of your
rights hereunder, shall be terminated, cancelled and forfeited effective
immediately upon such Termination of Affiliation.

        c.     In accordance with the Plan, the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the LTI Award or waive
any or all of the terms and conditions applicable to this LTI Acceptance Form or
the attached Appendix. This LTI Acceptance Form or the attached Appendix does
not supersede, or otherwise amend or affect any other LTI awards, agreements,
rights or restrictions that may exist between the parties.

        d.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Plan and/or in the attached Appendix.

By electronically accepting this LTI Award, you acknowledge receipt of, and
agree to be bound by the terms and conditions set forth in the LTI Acceptance
Form, Appendix and the Company Plan, all of which are incorporated by reference
herein and are an integral part of this LTI Award. In the event you fail to
accept the LTI Award within sixty (60) days, the Company reserves the right to
terminate and forfeit the LTI Award (including any rights provided for this LTI
Acceptance Form and Appendix), or suspend or forfeit all or any vesting event(s)
arising from the LTI Award.

--------------------------------------------------------------------------------




APPENDIX B—TERMS OF NON-QUALIFIED STOCK OPTION AWARD


1.    Grant of Non-Qualified Stock Option Award.    

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's 2010 Long Term Incentive Stock Plan, as may be amended from time
to time (the "Plan"), the Company hereby grants to the Grantee a non-qualified
stock option (the "Option Award") to purchase that number of shares of the
Company's Common Stock ("Shares") identified under the Non-Qualified Stock
Option Award section of the LTI Acceptance Form.

2.    Term.    

        The Option Award shall expire on the Expiration Date indicated in the
Non-Qualified Stock Option Award section of the LTI Acceptance Form, unless
terminated earlier as provided herein, in the LTI Acceptance Form or in the
Plan. The Option Award must be exercised before the Expiration Date.

3.    Manner of Exercise.    

        a.     This Option Award shall be exercised by delivering to Fidelity
Investments or other Company-designated broker (the "Designated Broker"), during
the period in which such Option Award is exercisable, (i) a written notice of
your intent to purchase a specific number of Shares pursuant to this Option
Award (a "Notice of Exercise"), and (ii) full payment of the Option/Exercise
Price for such specific number of Shares. Payment may be made by any one or more
of the following means:

          (i)  cash or personal check; or

         (ii)  if approved and permitted by the Committee, through the delivery
of Shares having a Fair Market Value on the day of exercise equal to such
Option/Exercise Price (the number of Shares may be initially estimated using the
Fair Market Value on the last stock trading day preceding the exercise day, with
a true-up of any differential effective as of the exercise date). Certificates
for Shares shall be properly endorsed with signatures guaranteed (unless such
signature guarantee is waived by an officer of the Company), and shall represent
Shares which are fully paid, non-assessable, and free and clear from all liens
and encumbrances; or

        (iii)  if approved and permitted by the Committee, through the sale of
the Shares acquired on exercise of this Option Award through a broker to whom
you have submitted irrevocable instructions to deliver promptly to the Company
the amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise. A copy of such delivery
instructions must also be delivered to the Company by you with the Notice of
Exercise.

        b.     The exercise of the Option Award shall become effective at the
time such a Notice of Exercise has been received by the Designated Broker, which
must be before the Expiration Date. You will not have any rights as a
stockholder of the Company with respect to the Shares deliverable upon exercise
of this Option Award until a certificate for such Shares is delivered to you or
the Shares are otherwise transferred to you.

        c.     If the Option Award is exercised as permitted herein by any
person or persons other than yourself, such Notice of Exercise shall be
accompanied by such documentation as the Company and/or Designated Broker may
reasonably require, including without limitation, evidence of the authority of
such person or persons to exercise the Option Award and evidence satisfactory to
the Company that any death taxes payable with respect to such Shares have been
paid or provided for.

2

--------------------------------------------------------------------------------



4.    Exercisability After Termination of Affiliation.    

        This Option Award may be exercised only while you are providing services
to the Company or any Subsidiary, except that this Option Award may also be
exercised after the date on which you experience a Termination of Affiliation in
accordance with this section:

        a.     if you have a Termination of Affiliation on account of
Retirement, you may exercise this Option Award at any time during the first five
years after the date of your Termination of Affiliation;

        b.     if you have a Termination of Affiliation on account of death, the
executor or administrator of your estate, your heirs or legatees, or beneficiary
designated in accordance with the Plan, as applicable, may exercise this Option
Award at any time during the first 12 months after the date of your Termination
of Affiliation;

        c.     if you have a Termination of Affiliation on account of
Disability, you may also exercise this Option Award at any time during the first
12 months after the date of your Termination of Affiliation;

        d.     if you have a Termination of Affiliation on account of any other
reason (other than a dismissal for Cause in which the Option Award will be
immediately forfeited), you may exercise the portion of this Option Award that
is vested immediately prior to the Termination Date at any time during the first
three (3) months after your Termination of Affiliation. However, except as
otherwise provided in this Section 4, this Option Award may be exercised after
your Termination Date only to the extent it is exercisable on the Termination
Date, and under no circumstances may this Option Award be exercised on or after
the Expiration Date. For purposes of this Section 4, if you are employed by a
corporation or limited liability company ("LLC") that is a Subsidiary of the
Company, you will be deemed to have had a Termination of Affiliation as of the
first day on which such corporation or LLC ceases to be a Subsidiary of the
Company.

5.    No Right to Continued Employment.    

        Nothing in this Appendix, the LTI Acceptance Form or the Plan shall
confer upon you any right to continue providing services to, or be in the employ
of, the Company or any Subsidiary or interfere in any way with the right of the
Company or any Subsidiary to terminate your association or employment at any
time.

6.    Unfair Interference.    

        During Grantee's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Grantee's Termination of
Affiliation.

7.    Clawback.    

        Notwithstanding anything to the contrary contained in this Agreement,
and subject to then-applicable U.S. Securities and Exchange Commission, New York
Stock Exchange and/or other regulatory requirements related to clawback or
compensation reimbursement rules, if Grantee is found by a court of competent
jurisdiction (in a final judgment that is either not appealed or is
non-appealable) or by any relevant

3

--------------------------------------------------------------------------------



regulator to have knowingly committed fraud against the Company or any of its
Affiliates, or if Grantee is found to have actively participated in, knowingly
concealed or covered up, or knowingly failed to identify a material misstatement
in the Company's financial statements, the Grantee's LTI award granted in the
three calendar years prior to such judgment or regulatory determination, whether
vested or unvested, shall be immediately forfeited and cancelled, and Grantee
shall promptly return and repay to the Company, in respect of any Company
shares, stock options or mutual fund units previously transferred to Grantee
pursuant to such LTI award agreements, an amount equal to the lesser of: (i) the
fair market value of such shares, stock options (based on the intrinsic value of
such stock options) or mutual fund units on the date of vesting, and (ii) the
fair market value of such shares, stock options (based on the intrinsic value of
such stock options) or mutual fund units on the date on which such repayment
obligation arises, in each case, regardless of whether the Grantee previously
sold or otherwise disposed of such shares.

8.    No Waiver.    

        The failure of the Company in any instance to exercise any of its rights
granted under this Appendix or the Plan shall not constitute a waiver of any
other rights that may arise under this Appendix.

9.    Limited Transferability of Option Award.    

        Except as provided in the immediately following sentence, this Option
Award is exercisable during your lifetime only by you or your guardian or legal
representative, and this Option Award is not transferable except by will or the
laws of descent and distribution. To the extent and in the manner permitted by
the Committee, and subject to such terms, conditions, restrictions or
limitations of this Appendix or the Plan or that may be prescribed by the
Committee, you may transfer this Option Award to:

        a.     your spouse, sibling, parent, child (including an adopted child)
or grandchild (any of which is an "Immediate Family Member");

        b.     a trust, the primary beneficiaries of which consist exclusively
of you or your Immediate Family Members; or

        c.     a corporation, partnership or similar entity, the owners of which
consist exclusively of you or your Immediate Family Members.

10.    Fractional or De Minimis Shares.    

        The Option Award shall not be exercisable with respect to a fractional
share or with respect to fewer that ten (10) Shares, unless the remaining Shares
are fewer than ten (10).

11.    Nonstatutory Option Award.    

        This Option Award has been designated by the Committee as a Nonstatutory
Option Award; it does not qualify as an incentive stock Option Award.

12.    Taxes.    

        a.     The Company is not required to issue Shares upon the exercise of
this Option Award unless you first pay to the Company such amount, if any, as
may be required by the Company to satisfy any liability it may have to withhold
federal, state, local or foreign income or other taxes relating to such
exercise. You may elect to satisfy such tax withholding obligation by delivering
to the Company a written irrevocable election to have the Company sell a portion
of the Shares purchased upon exercise of the Option Award having a Fair Market
Value equal to the amount of taxes required to be withheld; provided, however,
that the Committee may, at any time before you file such an election with the
Company, revoke your right to make such an election.

4

--------------------------------------------------------------------------------



        b.     In addition, you may deliver Shares to the Company to satisfy
your federal, state and local withholding tax liability above the minimum amount
of taxes required to be withheld by the Company, up to your maximum tax
liability arising from the exercise of the Option Award; the Committee retains
the right, in its sole discretion, to disapprove any particular delivery of
shares of Common Stock and the Committee may, at any time before the delivery of
such shares, revoke your right to make such delivery.

        c.     The Grantee acknowledges and agrees that any federal, state,
local or foreign tax obligations, including without limitation any payroll and
income tax withholding obligations shall remain the responsibility of the
Grantee and must be paid in full by the Grantee in accordance with applicable
law.

13.    Attestation to Ownership of Shares.    

        Whenever under this Appendix you have the right to deliver Shares to the
Company for payment of the Option/Exercise Price pursuant to Section 3(a) or for
taxes in excess of the minimum amount of taxes required to be withheld by the
Company pursuant to Section 12(b), in lieu of physically delivering such shares
to the Company, you may elect to deliver to the Company an affidavit and such
other documents attesting to ownership of such Shares in such form as is
prescribed by the Company from time to time.

14.    Amendments.    

        This Appendix may be amended only by a writing executed by the Company
and you which specifically states that it is amending this Appendix except as
otherwise provided for in this Appendix; provided that this Appendix is subject
to the power of the Board or the Committee to amend the Plan as provided
therein, except that no such amendment shall adversely affect your rights under
the LTI Acceptance Form or this Appendix without your consent.

15.    Notices.    

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Grantee shall be addressed to Grantee at the address
listed in the Company's records. By a notice given pursuant to this section,
either party may designate a different address for notices. Any notice shall
have been deemed given (i) when actually delivered to the Company, or (ii) if to
the Grantee, when actually delivered; when deposited in the U.S. Mail, postage
prepaid and properly addressed to the Grantee; or when delivered by overnight
courier.

16.    Binding Effect.    

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

17.    Laws Applicable to Construction.    

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Option Award is subject to the terms and conditions of the
Plan, which is hereby incorporated by reference.

18.    Conflicts and Interpretation.    

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has

5

--------------------------------------------------------------------------------



the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

19.    Severability.    

        If any part of this Appendix is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Appendix not declared to be unlawful or
invalid. Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.

20.    Headings.    

        Headings are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Appendix.

21.    Miscellaneous.    

        a.     Notwithstanding anything to the contrary contained in the Plan or
in this Appendix, to the extent that the Company determines that the Option
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Option Award in order to cause the
Option Award to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

        b.     Nothing contained in this Appendix or the LTI Acceptance Form
obligates you to exercise all or any part of this Option Award.

6

--------------------------------------------------------------------------------






JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


<PARTC_NAME>
<PARTC_ADDR_1>
<PARTC_ADDR_2>
<PARTC_CITY>, <PARTC_STATE> <PARTC_ZIP>

        The Company grants to <PARTC_NAME> ("you" or "Grantee"), effective
<GRANT_DT> (the "Grant Date"), a Restricted Stock Award (the "LTI Award") as
described below, subject to the attached Company Plan and the attached
Appendix A.

Restricted Stock Award—see Terms of Restricted Stock Award attached as
Appendix A   Number of Shares Granted:     <OPTS_GRANTED>  

        a.     Except as otherwise provided herein and/or in the Company Plan,
the LTI Award will become vested and no longer subject to restriction on the
vesting dates and in the amounts indicated below, provided that you have not
experienced a Termination of Affiliation and subject to the satisfaction of
applicable Section 162(m) performance criteria, if any, as established by the
Janus Capital Group Inc. Compensation Committee (the "Committee"). However, in
the event that a vesting date occurs on a day when the New York Stock Exchange
is closed, then such vesting date will occur on the next business day.

Date First Exercisable
  Percentage Vesting  

February 1, 2013

    25 %

February 1, 2014

    25 %

February 1, 2015

    25 %

February 1, 2016

    25 %

        b.     Notwithstanding the provisions of (a) above, if you have a
Termination of Affiliation due to death or Disability, or upon Retirement (as
defined in the Company Plan), the LTI Award shall vest in full. Except as
provided above, in the event that you have a Termination of Affiliation, any
portion of the LTI Award that is unvested, and any of your rights hereunder,
shall be terminated, cancelled and forfeited effective immediately upon such
Termination of Affiliation.

        c.     Notwithstanding anything to the contrary in the Company Plan,
your LTI Award shall continue to vest in accordance with its terms following a
Change of Control (subject to adjustment in accordance with Section 9 of
Appendix A); provided, however, that, in the event of a termination of your
employment or service by the Company without Cause or by you for Good Reason
during the 24-month period following a Change of Control, on the date of such
termination, the LTI Award shall vest in full (subject to the applicable terms
in Appendix A).

        d.     In accordance with the Company Plan, the Committee may, in its
sole discretion, accelerate the vesting of all or a portion of the LTI Award or
waive any or all of the terms and conditions applicable to this LTI Acceptance
Form or the attached Appendix. This LTI Acceptance Form or the attached Appendix
does not supersede, or otherwise amend or affect any other LTI awards,
agreements, rights or restrictions that may exist between the parties.

        e.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Company Plan and/or in the attached
Appendix.

By electronically accepting this LTI Award, you acknowledge receipt of, and
agree to be bound by the terms and conditions set forth in the LTI Acceptance
Form, Appendix and the Company Plan, all of which are incorporated by reference
herein and are an integral part of this LTI Award. In the event you fail to
accept the LTI Award within sixty (60) days, the Company reserves the right to
terminate and forfeit the LTI Award (including any rights provided for in this
LTI Acceptance Form and Appendix) or to suspend or forfeit all of any vesting
event(s) arising from the LTI Award.

1

--------------------------------------------------------------------------------




APPENDIX A—TERMS OF RESTRICTED STOCK AWARD


1.    Grant of Restricted Stock Award.    

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's 2010 Long Term Incentive Stock Plan, as may be amended from time
to time (the "Company Plan"), the Company hereby grants to the Grantee the
number of restricted shares of common stock of the Company, par value $.01 per
share ("Common Stock") identified under the Restricted Stock Award section of
the attached LTI Acceptance Form (the "Restricted Stock").

2.    No Right to Continued Employment.    

        Nothing in this Appendix or the Company Plan shall confer upon Grantee
any right to continue providing services to, or be in the employ of, the Company
or any Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Grantee's association or employment at any time. For
purposes of the LTI Acceptance Form and this Appendix, "Services" shall mean
that the Grantee is providing services to the Company or any Subsidiary in the
capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-affiliated investment company trust, or a
consultant pursuant to a written consulting agreement.

3.    Unfair Interference.    

        During Grantee's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Grantee's Termination of
Affiliation.

4.    Change of Control.    

        (a)   For purposes of this Appendix and the LTI Acceptance Form,"Good
Reason" shall have the meaning assigned to such term in Grantee's individual
employment, change in control or severance agreement (if any). If Grantee is not
a party to an agreement in which Good Reason is defined, Good Reason shall mean
the occurrence of any of the events or conditions described below which are not
cured by the Company within thirty (30) days after the Company has received
written notice from Grantee (which notice must be provided by Grantee within
ninety (90) days of the initial existence of the event or condition constituting
Good Reason):

(i)a material adverse alteration in the nature or status of your
responsibilities from those in effect immediately prior to the Change of Control
other than any such alteration primarily attributable to the fact that the
Company may no longer be a public company or to other changes in the identity,
nature or structure of the Company; and provided, that a change in Grantee's
title or reporting relationships shall not of itself constitute Good Reason
(unless such change results in a material adverse alteration as described
above);

(ii)any material reduction in Grantee's base salary except for any
across-the-board reduction similarly affecting similarly-situated employees of
the Company; or

(iii)the relocation of Grantee's principal place of employment to a location
more than 40 miles from Grantee's principal place of employment immediately
prior to the Change of

2

--------------------------------------------------------------------------------



Control, provided that such relocation results in a material negative change to
Grantee's employment.

        (b)   Notwithstanding subsection (c) of the LTI Acceptance Form, in the
event of a Change of Control of the Company, the Company may, in its sole
discretion, cancel Grantee's LTI Award in exchange for a payment in cash in an
amount equal to (x) the consideration paid per Share in the Change of Control
multiplied by (y) the number of Shares subject to Grantee's LTI Award.

5.    Clawback.    

        Notwithstanding anything to the contrary contained in this Agreement,
and subject to then-applicable U.S. Securities and Exchange Commission, New York
Stock Exchange and/or other regulatory requirements related to clawback or
compensation reimbursement rules, if Grantee is found by a court of competent
jurisdiction (in a final judgment that is either not appealed or is
non-appealable) or by any relevant regulator to have knowingly committed fraud
against the Company or any of its Affiliates, or if Grantee is found to have
actively participated in, knowingly concealed or covered up, or knowingly failed
to identify a material misstatement in the Company's financial statements, the
Grantee's LTI award granted in the three calendar years prior to such judgment
or regulatory determination, whether vested or unvested, shall be immediately
forfeited and cancelled, and Grantee shall promptly return and repay to the
Company, in respect of any Company shares, stock options or mutual fund units
previously transferred to Grantee pursuant to such LTI award agreements, an
amount equal to the lesser of: (i) the fair market value of such shares, stock
options (based on the intrinsic value of such stock options) or mutual fund
units on the date of vesting, and (ii) the fair market value of such shares,
stock options (based on the intrinsic value of such stock options) or mutual
fund units on the date on which such repayment obligation arises, in each case,
regardless of whether the Grantee previously sold or otherwise disposed of such
shares.

6.    Issuance of Shares.    

        Subject to Section 12 (pertaining to the withholding of taxes), as soon
as practicable after each vesting event under Subsection (a) of the LTI
Acceptance Form, or if Grantee had a Termination of Affiliation pursuant to
Subsection (b) of the LTI Acceptance Form, as soon as practicable after such
termination (in each case, provided there has been no prior forfeiture of the
Restricted Stock pursuant to the terms of this Appendix or the Company Plan),
the Company shall issue (or cause to be delivered) to the Grantee one or more
stock certificates or otherwise transfer shares with respect to the Restricted
Stock vesting (or shall take other appropriate steps to reflect the Grantee's
unrestricted ownership of all or a portion of the vested Restricted Stock that
is subject to this Appendix).

7.    Nontransferability of the Restricted Stock.    

        Any unvested shares of the Restricted Stock shall not be transferable by
the Grantee by means of sale, assignment, exchange, encumbrance, pledge or
otherwise.

8.    Rights as a Stockholder.    

        Except as otherwise specifically provided in this Appendix, the Grantee
shall have all the rights of a stockholder with respect to the Restricted Stock
including, without limitation, the right to vote the Restricted Stock and the
right to receive dividend payments. Dividends and distributions other than
regular cash dividends, if any, may result in an adjustment pursuant to
Section 9.

9.    Adjustment in the Event of Change in Stock.    

        In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of

3

--------------------------------------------------------------------------------



Common Stock or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event that affects the Common
Stock such that an adjustment is determined by the Committee to be appropriate
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Company Plan, then the Committee shall,
in such manner as it may deem equitable, adjust the number and type of shares,
or, if deemed appropriate, make provision for a cash payment to the Grantee or
the substitution of other property for shares of Restricted Stock; provided,
that the number of shares of Restricted Stock shall always be a whole number.

10.    Payment of Transfer Taxes, Fees and Other Expenses.    

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by Grantee
in connection with the Restricted Stock, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

11.    Other Restrictions.    

        The Restricted Stock shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the Grantee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in any such event, the grant and/or vesting of
Restricted Stock shall not be effective unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

12.    Taxes and Withholding.    

        No later than the date as of which an amount first becomes includible in
the gross income of the Grantee for federal income tax purposes with respect to
any Restricted Stock, the Grantee shall pay all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld by either: (i) participating in the Company's Share Withholding Program
to have shares withheld and/or sold by the Company or its agent (provided that
it will not result in adverse accounting consequences to the Company), or
(ii) making other payment arrangements satisfactory to the Company. The
obligations of the Company under this Appendix shall be conditioned on
compliance by the Grantee with this Section. It is intended that the foregoing
provisions of this Section shall normally govern the payment of withholding
taxes; however, if withholding is not accomplished under the preceding
provisions of this Section, the Grantee agrees that the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee, including compensation or the delivery of
the Restricted Stock that gives rise to the withholding requirement.

13.    Notices.    

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Grantee shall be addressed to Grantee at the address
listed in the Company's records. By a notice given pursuant to this section,
either party may designate a different address for notices. Any notice shall
have been deemed given (i) when actually delivered to the Company, or (ii) if to
the Grantee, when actually delivered; when deposited in the U.S. Mail, postage
prepaid and properly addressed to the Grantee; or when delivered by overnight
courier.

4

--------------------------------------------------------------------------------



14.    Binding Effect.    

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

15.    Laws Applicable to Construction.    

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Restricted Stock is subject to the terms and conditions of
the Company Plan, which is hereby incorporated by reference.

16.    Severability.    

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

17.    Conflicts and Interpretation.    

        In the event of any conflict between this Appendix and the Company Plan,
the Company Plan shall control. In the event of any ambiguity in this Appendix,
or any matters as to which this Appendix is silent, the Company Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Company Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Company
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Company Plan.

18.    Amendment; Section 409A of the Code.    

        Except as otherwise provided for in this Appendix, this Appendix may not
be modified, amended or waived except by an instrument in writing approved by
both parties hereto which specifically states that it is amending this Appendix.
However, this Appendix is subject to the power of the Board or the Committee to
amend the Company Plan as provided therein, except that no such amendment shall
adversely affect your rights under the LTI Acceptance Form or this Appendix
without your consent. The waiver by either party of compliance with any
provision of this Appendix shall not operate or be construed as a waiver of any
other provision of this Appendix, or of any subsequent breach by such party of a
provision of this Appendix. Notwithstanding anything to the contrary contained
in the Company Plan or in this Appendix, to the extent that the Company
determines that the Restricted Stock is subject to Section 409A of the Code and
fails to comply with the requirements of Section 409A of the Code, the Company
reserves the right to amend, restructure, terminate or replace the Restricted
Stock in order to cause the Restricted Stock to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.

19.    Headings.    

        The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Appendix.

5

--------------------------------------------------------------------------------






JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


[NAME]
[ADDRESS]
[CITY, STATE, ZIP]

        The Company grants to [NAME] ("you" or "Participant"), effective as of
February 3, 2012, a Mutual Fund Unit Award (the "LTI Award") as described below,
subject to the attached Company Plan and the attached Appendix.

Mutual Fund Unit Award—see Terms of Mutual Fund Unit Award attached as
Appendix A Value on Grant Date:   $                

        a.     Except as otherwise provided herein and/or in the Company Plan,
the LTI Award will become vested and no longer subject to restriction on the
vesting dates and in the amounts indicated below, provided that you have not
experienced a Termination of Affiliation and subject to the satisfaction of
applicable Section 162(m) performance criteria, if any, as established by the
Janus Capital Group Inc. Compensation Committee (the "Committee"). However, in
the event that a vesting date occurs on a day when the New York Stock Exchange
is closed, then such vesting date will occur on the next business day.

Date First Exercisable
  Percentage Vesting  

February 1, 2013

    25 %

February 1, 2014

    25 %

February 1, 2015

    25 %

February 1, 2016

    25 %

        b.     Notwithstanding the provisions of (a) above, if you have a
Termination of Affiliation due to death or Disability, or upon Retirement (as
defined in the Company Plan), the LTI Award shall vest in full. Except as
provided above, in the event that you have a Termination of Affiliation, any
portion of the LTI Award that is unvested, and any of your rights hereunder,
shall be terminated, cancelled and forfeited effective immediately upon such
Termination of Affiliation.

        c.     Upon the occurrence of a Change in Control, and in accordance
with and subject to Section 3.2(b) of the Company Plan, your LTI Award shall
continue to be eligible to vest in accordance with its terms; provided, however,
that, in the event of a termination of your employment or service by the Company
without Cause or by you for Good Reason during the 24-month period following a
Change of Control, on the date of such termination, the LTI Award shall vest in
full.

        d.     In accordance with the Company Plan, the Committee may, in its
sole discretion, accelerate the vesting of all or a portion of the LTI Award or
waive any or all of the terms and conditions applicable to this LTI Acceptance
Form or the attached Appendix. This LTI Acceptance Form or the attached Appendix
does not supersede, or otherwise amend or affect any other LTI awards,
agreements, rights or restrictions that may exist between the parties.

        e.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Company Plan and/or in the attached
Appendix.

        By executing this LTI Acceptance Form, you indicate your acceptance of
the LTI Award set forth above and agree to be bound by the terms, conditions and
provisions set forth in the LTI Acceptance Form, the attached Appendix A and the
Company Plan, all of which are incorporated by reference herein and are an
integral part of this LTI Acceptance Form. Please sign and return this LTI
Acceptance Form to the Assistant Corporate Secretary's Office in the envelope
provided within sixty

1

--------------------------------------------------------------------------------



(60) days after the Company's mailing of this LTI Acceptance Form to you. In the
event you fail to return the executed original within sixty (60) days, the
Company reserves the right to terminate and forfeit the LTI Award (including any
rights provided for in this LTI Acceptance Form and the attached Appendix A), or
to suspend or forfeit all or any vesting event(s) arising from the LTI Award.
This LTI Acceptance Form may be executed in counterparts, which together shall
constitute one and the same original. This LTI Acceptance Form may be executed
by the exchange of facsimile signature pages, provided that by doing so the
Participant agrees to provide an original signature as soon thereafter as
possible.

ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

PARTICIPANT:    


--------------------------------------------------------------------------------

[NAME]
 
 
JANUS CAPITAL GROUP INC.
 
 
By:
 
 
 
 
 
     


--------------------------------------------------------------------------------

        By:   Curt R. Foust         Title:   Assistant Secretary    

2

--------------------------------------------------------------------------------






APPENDIX A—TERMS OF MUTUAL FUND UNIT AWARD


1.    Grant of Mutual Fund Unit Award.    

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's Mutual Fund Share Investment Plan, as may be amended from time to
time (the "Company Plan"), the Company hereby grants to Participant a phantom
mutual fund award (the "Mutual Fund Award") as identified in the Mutual Fund
Unit Award section of the attached LTI Acceptance Form.

2.    Retail Account Required.    

        If you are a U.S. based employee, you must have an open account
designated or approved in advance by Janus in order to receive any proceeds or
benefits (including vesting) from this Mutual Fund Award. A failure to maintain
such an account will subject this Mutual Fund Award to a suspension of vesting
or cancellation and forfeiture.

3.    No Right to Continued Employment.    

        Nothing in this Appendix or the Company Plan shall confer upon
Participant any right to continue providing services to, or be in the employ of,
the Company or any Subsidiary or interfere in any way with the right of the
Company or any Subsidiary to terminate Participant's association or employment
at any time.

4.    Unfair Interference.    

        During Participant's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Participant shall
not: (i) knowingly and directly solicit, hire or attempt to hire, or assist
another in soliciting, hiring or attempting to hire, on behalf of any
Competitive Business, any person who is an employee or contractor of the Company
or any Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Participant's Termination
of Affiliation.

5.    Clawback.    

        Notwithstanding anything to the contrary contained in this Appendix, the
LTI Acceptance Form and/or the Company Plan, and subject to then-applicable U.S.
Securities and Exchange Commission, New York Stock Exchange and/or other
regulatory requirements related to clawback or compensation reimbursement rules,
if Participant is found by a court of competent jurisdiction (in a final
judgment that is either not appealed or is non-appealable) or by any relevant
regulator to have knowingly committed fraud against the Company or any of its
Affiliates, or if Participant is found to have actively participated in,
knowingly concealed or covered up, or knowingly failed to identify a material
misstatement in the Company's financial statements, the Participant's LTI award
granted in the three calendar years prior to such judgment or regulatory
determination, whether vested or unvested, shall be immediately forfeited and
cancelled, and Participant shall promptly return and repay to the Company, in
respect of any Company shares, stock options or mutual fund units previously
transferred to Participant pursuant to such LTI award agreements, an amount
equal to the lesser of: (i) the fair market value of such shares, stock options
(based on the intrinsic value of such stock options) or mutual fund units on the
date of vesting, and (ii) the fair market value of such shares, stock options
(based on the intrinsic value of such stock options) or mutual fund units on the
date on which such repayment obligation arises, in each case, regardless of
whether the Participant previously sold or otherwise disposed of such shares.

1

--------------------------------------------------------------------------------



6.    Allocation Elections.    

a.During the vesting period, Participant's award will be credited to
Participant's Mutual Fund Share Investment Account ("Account"). The award will
be deemed invested in the phantom investments selected by Participant pursuant
to online elections through the Company Plan administrative system or as
otherwise provided by the Company. Participant may change the investment
elections from time to time; provided, however, in no event shall Participant be
able to make changes to the investment elections more than four (4) times per
calendar year and any such change should be effective within five (5) days after
such election is made. If you are an investment research analyst, or become an
investment research analyst during the vesting period of this Mutual Fund Award,
you may be required to allocate your investment elections to certain phantom
investments as designated in writing by the Director of Research, the Co-Chief
Investment Officers or the Chief Executive Officer.

b.By accepting this Mutual Fund Award, Participant acknowledges and agrees that
(i) Participant will open a Janus-designated account needed to receive any
proceeds or benefits (including vesting) from this Mutual Fund Award, unless
Participant already has such an account (does not apply to employees based
outside of the United States); (ii) account balances are subject to any net
appreciation or depreciation accruing from time to time based on Participant's
deemed investment election of the Account balance in accordance with
Participant's allocation election(s) in effect from time to time;
(iii) Participant is solely responsible for any net appreciation or net
depreciation in the balance of Participant's Account resulting from
Participant's deemed investment elections; (iv) the Company does not guarantee
or represent in any manner whatsoever that Participant will realize any
appreciation in the balance of the Account as a result of allocating the Account
balance for deemed investments in the Janus mutual funds; and (v) any allocation
elections must comply with the Company's pre-clearance and applicable prospectus
requirements. Participant further agrees and acknowledges that Participant is
under no obligation to make a deemed investment election in any particular fund,
and, if no such investment election is made, that the balance and any transfers
in Participant's Account shall be deemed invested in the Janus Money Market Fund
or similar mutual fund if the Janus Money Market Fund is not available.

7.    Distribution upon Vesting.    

        Subject to the terms of the Company Plan (including but not limited to
Section 5.3 of the Company Plan), as soon as practicable following the vesting
of all or a portion of Participant's Mutual Fund Award (but in no case later
than 60 days following the date on which a vesting event occurs), the value of
the vested portion of Participant's Account (subject to applicable tax
withholding) will be deposited into a Janus-designated account to purchase the
mutual funds in which Participant was invested on a phantom basis at the time
such distribution is processed. In the event Participant's chosen mutual funds
are not available for purchase by Participant at the time of distribution, the
Company has the sole discretion to either purchase different but similar mutual
funds or to deposit the net proceeds into the Janus Money Market Fund on behalf
of Participant.

8.    Taxes and Withholding.    

        No later than the date as of which an amount first becomes includible in
Participant's gross income for federal income tax purposes with respect to any
Mutual Fund Award, the Company shall withhold all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld.

9.    Amendment; Section 409A of the Code.    

        This Appendix may not be modified, amended or waived except by an
instrument in writing approved by both parties hereto or approved by the
Committee. The waiver by either party of

2

--------------------------------------------------------------------------------



compliance with any provision of this Appendix shall not operate or be construed
as a waiver of any other provision of this Appendix, or of any subsequent breach
by such party of a provision of this Appendix. The intent of the parties is that
payments and benefits under this Mutual Fund Award comply with Section 409A to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Mutual Fund Award shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, a
Participant shall not be considered to have terminated employment with the
Company for purposes of this Mutual Fund Award unless the Participant would be
considered to have incurred a "separation from service" from the Company within
the meaning of Section 409A. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Appendix during the six-month period immediately
following a Participant's separation from service shall instead be paid within
five (5) business days after the date that is six months following the
Participant's separation from service (or death, if earlier).

10.    Notices.    

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Participant shall be addressed to Participant at the
address listed in the Company's records. By a notice given pursuant to this
section, either party may designate a different address for notices. Any notice
shall have been deemed given (i) when actually delivered to the Company, or
(ii) if to the Participant, when actually delivered; when deposited in the U.S.
Mail, postage prepaid and properly addressed to the Participant; or when
delivered by overnight courier.

11.    Binding Effect.    

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

12.    Laws Applicable to Construction.    

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Mutual Fund Award is subject to the terms and conditions
of the Company Plan, which is hereby incorporated by reference.

13.    Severability.    

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

14.    Conflicts and Interpretation.    

        In the event of any conflict between this Appendix and the Company Plan,
the Company Plan shall control. In the event of any ambiguity in this Appendix,
or any matters as to which this Appendix is silent, the Company Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Company Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Company
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Company Plan.

3

--------------------------------------------------------------------------------






JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY


        In connection with my Janus Capital Group Inc. ("Janus") restricted
stock awards, restricted stock unit awards, stock option awards and/or mutual
fund awards (collectively, "LTI Awards"), and revoking any previous designation
in connection with LTI Awards previously granted to me, I hereby designate:

--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)

--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance of all my LTI Award
benefits, if any, under the respective plan of each LTI Award. This designation
of beneficiary shall be binding upon my estate and upon my heirs and legatees,
and the Company may rely hereon without further authorization from any
representative of my estate or any other persons and without inquiring into the
terms of my Last Will and Testament or any Codicil thereto. If the beneficiary
designated hereinabove shall have predeceased me, then I direct that, upon my
death, my estate shall become the beneficiary of all my LTI Award benefits under
the respective plan of each LTI Award to the extent permitted by, and in
accordance with the terms and conditions of each LTI Award plan. I reserve the
right to change, in writing, this designation of beneficiary at any time, and I
understand that this designation shall not become effective until received by
the Company's Corporate Secretary.

        I have executed this Designation of Beneficiary
this                  day of                      , 2012.



 

--------------------------------------------------------------------------------

[NAME]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16.4



JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
APPENDIX B—TERMS OF NON-QUALIFIED STOCK OPTION AWARD
JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
APPENDIX A—TERMS OF RESTRICTED STOCK AWARD
JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
APPENDIX A—TERMS OF MUTUAL FUND UNIT AWARD
JANUS CAPITAL GROUP INC. DESIGNATION OF BENEFICIARY
